 

Exhibit 10.1

FIFTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT AND CONSENT

This Fifth Amendment to Loan and Security Agreement and Consent (this
“Amendment”) is entered into as of September 16, 2014, between COMERICA BANK
(“Bank”) and eGAIN CORPORATION, a Delaware corporation, formerly known as eGain
Communications Corporation (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 27, 2011, as it may be amended from time to time, including without
limit by that certain First Amendment to Loan and Security Agreement dated as of
December 28, 2011, that certain Second Amendment to Loan and Security Agreement
dated as of June 28, 2012, that certain Third Amendment to Loan and Security
Agreement dated as of December 28, 2012 and that certain Fourth Amendment to
Loan and Security Agreement and Consent (as amended, the “Agreement”). The
parties desire to amend the Agreement, in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

1.     Consent.

(a)      Under Section 7.3 of the Agreement, Borrower is prohibited from
acquiring all or substantially all of the assets of another Person if, among
other things, the acquisition cost exceeds Two Hundred Fifty Thousand Dollars
($250,000). Borrower desires to acquire substantially all of the ownership
interests of Exony Limited (“Seller”) for an amount in excess of $250,000 under
the terms of a Shareholder Purchase Agreement between Borrower and Seller (the
“Purchase Agreement”). The transactions described in the Purchase Agreement are
referred to as the “Transaction”. Borrower has requested that Bank consent to
the Transaction and waive any Event of Default which would arise under the
Agreement as a result of the Transaction.

(b)      Bank hereby consents to the Transaction and waives any Event of Default
which would arise under the Agreement as a result of the Transaction so long as
(1) it is consummated in accordance with the terms of the Purchase Agreement
previously provided by Borrower to Bank and (2) no default or Event of Default
has occurred under any of the Loan Documents prior to the consummation of the
Transaction or would result after giving effect thereto.

(c)      Except as specifically set forth herein, this consent shall not be
deemed to amend or alter in any respect the terms and conditions of the
Agreement or any of the other Loan Documents, or to constitute a waiver or
release by Bank of any right, remedy, Collateral, default or Event of Default
under the Agreement or any of the other Loan Documents, except to the extent
specifically set forth herein. This consent shall not act as a consent to any
other transaction, act or omission, whether related or unrelated thereto and
shall not extend to or affect any obligation, covenant or agreement not
expressly consented hereto. Furthermore, this consent shall not affect in any
manner whatsoever any rights or remedies of Bank with respect to any other
non-compliance by Borrower with the Agreement or the other Loan Documents,
whether in the nature of a default or Event of Default, and whether now in
existence or subsequently arising, and shall not apply to any other transaction.

2.      Section 6.6 of the Agreement is amended and restated to read in its
entirety as follows:

“6.6       Accounts. Borrower shall maintain all its depository, operating and
investment accounts with Bank. Notwithstanding the foregoing, Borrower shall be
permitted to maintain accounts with financial institutions other than Bank
provided that at least seventy percent (70%) of all of Borrower’s cash is
maintained in accounts at Bank at all times (“Minimum Cash Requirement”). If at
any time Borrower does not meet the Minimum Cash Requirement, Borrower shall
have five (5) days to comply with the Minimum Cash Requirement and provide
evidence satisfactory to Bank of such compliance. If Borrower fails to comply
with the Minimum Cash Requirement for five (5) consecutive days, an Event of
Default shall be deemed to have occurred.”

 

 

 

 

--------------------------------------------------------------------------------

 

3.      Section 6.7(a) of the Agreement is amended and restated to read in its
entirety as follows:

“(a) Bank Debt Liquidity Coverage. A ratio of (i) the sum of Borrower’s Cash
held at Bank plus all Eligible Bank Debt Liquidity Coverage Accounts, to
(ii) all Indebtedness to Bank of at least (A) 1.25 to 1.00 for the months ending
July 31, 2014 through September 30, 2014 and (B) 2.00 to 1.00 for the months
ending October 31, 2014 and thereafter. As used herein, ‘Eligible Bank Debt
Liquidity Coverage Account’ means a consolidated Account of Borrower and its
consolidated Subsidiaries that has been billed and is not owing more than ninety
(90) days after the date of the original invoice or other writing evidencing
such Account.”

4.      Exhibit E to the Agreement is deleted and replaced with Exhibit E
attached hereto.

5.      No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

6.      Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remains in full force and effect in accordance with its
terms and hereby is ratified and confirmed in all respects. Except as expressly
set forth herein, the execution, delivery, and performance of this Amendment
shall not operate as a waiver of, or as an amendment of, any right, power, or
remedy of Bank under the Agreement, as in effect prior to the date hereof.

7.      Borrower waives, discharges, and forever releases Bank, Bank’s
employees, officers, directors, attorneys, stockholders, and their successors
and assigns, from and of any and all claims, causes of action, allegations or
assertions that Borrower has or may have had at any time up through and
including the date of this Amendment, against any or all of the foregoing,
regardless of whether any such claims, causes of action, allegations or
assertions are known to Borrower or whether any such claims, causes of action,
allegations or assertions arose as result of Bank’s actions or omissions in
connection with the Loan Documents, or any amendments, extensions or
modifications thereto, or Bank’s administration of the Obligations or otherwise.
BORROWER WAIVES THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, AS IT MAY
BE AMENDED FROM TIME TO TIME, WHICH STATES:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

8.      Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

9.      As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)

this Amendment, executed by Borrower;

(b)

Corporation Resolutions and Incumbency Certification (Authority to Procure
Loans);

(c)

copies of documents related to the Transaction;

(d)

all Bank Expenses incurred through the date of this Amendment, which may be
debited from any of Borrower’s accounts at Bank; and

(e)

such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

10.      This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

[signatures on following page]

 

2

Detroit_3782283_4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

eGAIN CORPORATION, a Delaware corporation, formerly known as eGain
Communications Corporation

 

By:

 

 

 

Name:

 

Title:

 

 

COMERICA BANK

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

3

Detroit_3782283_4

--------------------------------------------------------------------------------

 

EXHIBIT E

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:

  

Comerica Bank

 

  

Technology & Life Sciences Division

Loan Analysis Department

250 Lytton Avenue

3rd Floor, MC 4240

Palo Alto CA 94301

Phone: (650) 462-6060

Fax: (650) 462-6061

FROM: eGain Communications Corporation

The undersigned authorized Officer of eGain Communications Corporation
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement between Borrower end Bank (the “Agreement”),
(i) Borrower is in complete compliance for the period ending          ,
201            with all required covenants, including without limitation the
ongoing registration of intellectual property rights in accordance with
Section 6.8, except as noted below and (ii) all representations and warranties
of Borrower stated in the Agreement are true and correct in all material
respects as of the date hereof; provided, however, that those representations
and warranties expressly referring to another date shall be true, correct and
complete in all material respects as of such date. Attached herewith are the
required documents supporting the above certification (“Supporting Documents”).
The Officer further certifies the Supporting Documents are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied form one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column,

 

REPORTING COVENANTS

 

REQUIRED

  

COMPLIES

Company Prepared Monthly F/S

 

Monthly, within 30 days

  

YES

 

NO

Compliance Certificate

 

Monthly, within 30 days

  

YES

 

NO

CPA Audited. Unqualified F/S

 

Annually, within 90 days of FYE

  

YES

 

NO

Borrowing Base Cert, A/R & A/P Agings

 

Monthly, within 30 days or, subject to Section 6.2(a), Quarterly, within 30 days

  

YES

 

NO

Annual Business Plan

 

Annually, within 60 days after the beginning of each FY

  

YES

 

NO

Intellectual Property Report

 

Quarterly within 30 days

  

YES

 

NO

Audit

 

Semi-annual

  

YES

 

NO

 

If Public:

 

 

  

 

 

 

10-Q

 

Quarterly, within 5 days of SEC filing (50 days)

  

YES

 

NO

10-K

 

Annually, within 5 days of SEC tiling (95 days)

  

YES

 

NO

 

Total amount of Borrower’s cash and investments

 

Amount: $                                                         

  

YES

 

NO

Total amount of Borrower’s cash and investments maintained with Bank

 

Amount: $                                                         

  

YES

 

NO

 

 

 

DESCRIPTION

 

  

APPLICABLE

Legal Action > $500,000 (Sect. 6.2(iv))

 

Notify promptly upon notice

 

 

  

YES

 

NO

Mergers & Acquisitions> $250,000 (Sect. 7.3)

 

Notify promptly upon notice

 

 

  

YES

 

NO

Cross default with other agreements >$250,000 (Sect. 8.7)

 

Notify promptly upon notice

 

 

  

YES

 

NO

Judgments and settlements $1,000,000 (Sect. 8.9)

 

Notify promptly upon notice

 

 

  

YES

 

NO

 

Detroit_3782283_4

--------------------------------------------------------------------------------

 

FINANCIAL COVENANTS

  

REQUIRED

  

ACTUAL

  

COMPLIES

TO BE TESTED MONTHLY, UNLESS OTHERWISE NOTED

  

 

  

 

Minimum Liquidity Ratio

  

See Section 6.7(a)

  

            :1.00

  

YES

 

NO

Minimum Consolidated Cash

  

70%

  

                %

  

YES

 

NO

 

FINANCIAL COVENANTS

  

REQUIRED

  

ACTUAL

  

COMPLIES

Permitted Indebtedness for equipment leases

  

<$500,000

  

$                             

  

YES

 

NO

Permitted Investments for stock repurchase

  

<$250,000

  

$                            

  

YES

 

NO

Permitted Investments for subsidiaries

  

<$500,000

  

$                            

  

YES

 

NO

Permitted Investments for employee loans

  

<$100,000

  

$                            

  

YES

 

NO

Permitted Investments for joint ventures

  

<$100,000

  

$                            

  

YES

 

NO

Permitted Liens for equipment leases

  

<$500,000

  

$                            

  

YES

 

NO

Permitted Transfers

  

<$500,000

  

$                            

  

YES

 

NO

Please Enter Below Comments Regarding Violations:

 

 

 

 

Detroit_3782283_4

--------------------------------------------------------------------------------

The undersigned further acknowledges that at any time Borrower is not in
compliance with all the terms set forth in the Agreement, including, without
limitation, the financial covenants, no credit extensions will be made.

 

Very truly yours,

 

Authorized Signer

 

Name

 

 

 

 

 

Detroit_3782283_4

--------------------------------------------------------------------------------

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

 

I certify that I am the duly elected and qualified Secretary of eGAIN
CORPORATION, a Delaware corporation, formerly known as eGain Communications
Corporation (the “Corporation”); that the following is a true and correct copy
of resolutions duly adopted by the Board of Directors of the Corporation in
accordance with its bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

1.

Any one (1) of the following                           (insert titles only) of
the Corporation are/is authorized, for, on behalf of, and in the name of the
Corporation to:

(a)      Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Texas banking
association, from time to time, in an unlimited amount;

(b)      Discount with Bank, commercial or other business paper belonging to the
Corporation made or drawn by or upon third parties, without limit as to amount;

(c)      Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

(d)      Give security for any liabilities of the Corporation to Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;

(e)      Issue a warrant or warrants to purchase the Corporation’s capital
stock;

(f)      Appoint, delegate and authorize such other person(s) (the “Delegated
Person(s)”) as may be designated in writing from time to time by the above
referenced Authorized Signer(s), or any one or more of them, to (i) request
loans, advances and/or letters of credit under any line of credit, loan or other
credit or financial accommodation made available by Bank to or in favor of the
Corporation, and to execute and/or deliver unto Bank, in form and content as may
be required by the Bank, such agreements, instruments and documents as may be
necessary or required to carry out such purposes, (ii) make loan payments for
and on behalf of the Corporation, and (iii) execute and certify borrowing base
certificates, account agings, inventory reports and collateral reports (together
with any documents, reports and certificates required to be delivered in
connection with any of the foregoing) for and on behalf of the Corporation; and

(g)      Execute and deliver in form and content as may be required by Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s property and assets.

2.

Said Bank be and it is authorized and directed to pay the proceeds of any such
loans or discounts as directed by the persons so authorized to sign, whether so
payable to the order of any of said persons in their individual capacities or
not, and whether such proceeds are deposited to the individual credit of any of
said persons or not.

3.

Any and all agreements, instruments and documents previously executed and acts
and things previously done to carry out the purposes of these Resolutions are
ratified, confirmed and approved as the act or acts of the Corporation.

4.

These Resolutions shall continue in force, and Bank may consider the holders of
said offices and their signatures to be and continue to be as set forth in a
certified copy of these Resolutions delivered to Bank, until notice to the
contrary in writing is duly served on Bank (such notice to have no effect on any
action previously taken by Bank in reliance on these Resolutions).

 

Detroit_3782283_4

--------------------------------------------------------------------------------

5.

Any person, corporation or other legal entity dealing with Bank may rely upon a
certificate signed by an officer of Bank to effect that these Resolutions and
any agreement, instrument or document executed pursuant to them are still in
full force and effect and binding upon the Corporation.

6.

Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
certificate of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the certificate of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

Name (Type or Print)

 

Title

 

Signature

  

 

 

 

 

 

  

 

 

 

 

 

  

 

 

 

 

 

  

 

 

 

 

 

  

 

 

 

 

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on
September 16, 2014.

 

  

Secretary

***

 

The Above Statements are Correct.

  

 

 

  

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A

SHAREHOLDER OTHER THAN SECRETARY WHEN SECRETARY

IS AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

Detroit_3782283_4